Citation Nr: 0521440	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-28 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO denied service connection for a low 
back disorder.  The veteran perfected an appeal for this 
issue.  

The appeal for a low back disability is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

The veteran asserts his present low back disorder is related 
to his in-service occupation as jet engineer. 

A review of the veteran's service medical records reveals no 
evidence of treatment or complaints of any back condition.  

In response to the June 2003 development letter, the veteran 
indicated that he has not been treated anywhere except 
military or VA medical center facilities.  A review of the 
record shows that the veteran filed claims for nonservice 
connected pension in June 1993.  In response to that claim, 
the RO requested VA treatment records from the Dorn VA 
medical center beginning in November 1992.  Also of record at 
that time was an MRI report dated in August 1992 from a 
Raleigh, North Carolina radiology practice, showing a 
herniated nucleus pulposus in the lumbar spine.  The record 
contains no medical reports indicating the recommendation or 
referral for the MRI.  

VA treatment records are deemed to be evidence of record, and 
a determination on the merits of the veteran's appeal should 
not be made without consideration of that evidence.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

In light of the above, the Board finds that additional 
development is necessary, to obtain VA treatment records 
dated prior to November 1992.  The RO should request these 
record from the Dorn VAMC.  In addition, the RO should 
request that the veteran advise VA of the VA medical facility 
where he sought treatment while living in North Carolina, and 
requests records from that facility.  

In addition, the Board notes that the MRI report stated that 
it was a "Report of MRI from Central Prison."  The veteran 
should be requested to advise VA of whether he received 
treatment for his back while incarcerated, and if so he 
should provide a properly completed release form so those 
records can be obtained.

Accordingly, the appeal is remanded to the RO for the 
following:

1.  The RO should obtain the veteran's 
treatment records from the Dorn VAMC from 
1971 to November 1992, and associate them 
with the claims file.  

2.  The RO should ask the veteran to 
advise VA of the VA medical facility 
where he sought treatment for his back 
while he lived in North Carolina.  

3.  The RO should ask the veteran to 
provide a properly completed release form 
for Central Prison so that records of 
treatment during incarceration can be 
obtained.  After securing the necessary 
release, the RO should obtain these 
records.  

4.  If any of the above mentioned records 
cannot be obtained, the claims file should be 
noted as such and the veteran notified of the 
inability to obtain those records.

5.  After undertaking any additional 
development deemed appropriate in addition to 
that requested above, the RO should re-
adjudicate the claim for service connection 
for a low back disability.  If the benefit 
sought on appeal remains denied, the veteran 
and his representative, if any, should be 
provided with a supplemental statement of the 
case and be given the opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


